
	
		I
		112th CONGRESS
		2d Session
		H. R. 6571
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2012
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the 100th anniversary of the beginning of Korean immigration
		  into the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Korean Immigration Commemorative Coin
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)January 13, 2003,
			 marked the 100th anniversary of the first wave of Korean immigration to the
			 United States.
			(2)At the time of
			 that anniversary, more than 100 Korean American communities throughout this
			 Nation will commemorate this important event.
			(3)According to
			 immigration records, in December 1902, 56 men, 21 women, and 25 children left
			 Korea and sailed across the Pacific Ocean aboard the S.S. Gaelic, landing in
			 Honolulu, Hawaii, on January 13, 1903.
			(4)These early Korean
			 immigrants worked at sugar cane and pineapple fields in Hawaii.
			(5)Since that 1st
			 voyage, approximately 1,000,000 Koreans have immigrated to the United States.
			(6)Korean Americans
			 have served with distinction in the U.S. Armed Forces during every war and
			 conflict in which the United States is or was involved from World War I through
			 the war in the Persian Gulf and beyond.
			(7)Korean Americans
			 have taken root and thrived in the United States through strong family ties,
			 robust community support, and countless hours of hard work.
			(8)Korean immigrants
			 have invigorated business, church, and academic communities throughout the
			 United States and Korean Americans have also established themselves as
			 important members in the medical, legal, financial, and governmental
			 professions.
			(9)The strategic
			 partnership between the United States and Korea has helped undergird peace and
			 stability in the Asian Pacific region and has provided economic benefits to not
			 only the peoples of the United States and Korea, but to the entire
			 world.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins:
				(1)$5 Gold
			 coinsNot more than 20,000 $5
			 coins, which shall—
					(A)weigh 8.359 grams;
					(B)have diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 Silver
			 coinsNot more than 10,000 $1 coins, which shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the immigration of Koreans into the United States and the
			 significant contributions of Korean Americans to this Nation.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2018; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in uncirculated and proof qualities.
			(b)Period of
			 issuanceThe Secretary may
			 issue coins minted under this Act only during the 1-year period beginning on
			 January 1, 2018.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins
			 minted under this Act shall include a surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly paid by the Secretary to the
			 Council on 100th Year Korean Immigration Commemorative Coin Act to provide
			 academic scholarships.
			(c)AuditsThe Council on 100th Year Korean
			 Immigration Commemorative Coin Act shall be subject to the audit requirements
			 of section 5134(f)(2) of title 31, United States Code, with regard to the
			 amounts received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code. The Secretary of the Treasury may issue guidance to carry out this
			 subsection.
			8.Financial
			 assurancesThe Secretary shall
			 take such actions as may be necessary to ensure that—
			(1)minting and
			 issuing coins under this Act will not result in any net cost to the United
			 States Government; and
			(2)no funds,
			 including applicable surcharges, are disbursed to any recipient designated in
			 section 7 until the total cost of designing and issuing all of the coins
			 authorized by this Act (including labor, materials, dies, use of machinery,
			 winning design compensation, overhead expenses, marketing, and shipping) is
			 recovered by the United States Treasury, consistent with sections 5112(m) and
			 5134(f) of title 31, United States Code.
			
